Citation Nr: 1046174	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-24 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial evaluation higher than 10 percent 
for degenerative joint disease with patellofemoral syndrome, 
right knee. 

2.	Entitlement to an initial evaluation higher than 10 percent 
for degenerative joint disease with patellofemoral syndrome, left 
knee. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from   a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in part granting service connection for 
patellofemoral syndrome of the right and left knees, each with a 
noncompensable evaluation, effective from June 1, 2006. The 
Veteran appealed   the initial assigned ratings for both knees. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). The case 
was later transferred to the RO in Roanoke, Virginia.

In a May 2007 rating decision, the RO assigned a higher 
evaluation of a single         10 percent rating for 
patellofemoral syndrome, bilateral knees from June 1, 2006 to 
April 10, 2007; and then separate 10 percent ratings for each 
knee disorder, from April 11, 2007 onwards. More recently, in 
July 2009, the RO retroactively assigned separate 10 percent 
ratings for right and left knee disorders for the entire period 
since the June 1, 2006 effective date of service connection. 
Notwithstanding the award of higher compensation in this case, 
the claims for still greater ratings prevail. See A.B. v. Brown, 
6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking 
the highest possible rating for a disability unless he or she 
expressly indicates otherwise).

Following the Veteran's request for a hearing at the Board's 
Central Office in Washington, D.C., the Board scheduled such 
hearing for April 2010. The Veteran did not appear. He has not 
since offered a good cause explanation for nonappearance, or 
requested rescheduling of the hearing; thus, the Board deems   
his hearing request to be withdrawn. 38 C.F.R. § 20.702(e).  

The Board previously remanded this case for further evidentiary 
development in May 2010 to the RO (via the Appeals Management 
Center (AMC)), and it has since returned for appellate 
disposition.


FINDINGS OF FACT

1.	The Veteran has had at most mild impairment of the knees, with 
recurrent subluxation and lateral instability, since a July 2009 
VA examination. 

2.	The most pronounced findings regarding range of motion indicate 
measurements in the right knee of from 0 to 95 degrees, and in 
the left knee from 0 to 100 degrees, when taking into 
consideration the impact of painful motion on use. 


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial evaluation higher than 
10 percent for degenerative joint disease with patellofemoral 
syndrome, right knee. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Code 5257, 5260 and 5261 (2010).

2.	The criteria are not met for an initial evaluation higher than 
10 percent for degenerative joint disease with patellofemoral 
syndrome, left knee. 38 U.S.C.A.    §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Code 5257, 5260 and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified 
at 38 CFR 3.159(b)(1) (2010).

In regard to the claims on appeal, the requirement of VCAA notice 
does not apply because this issue arose from contesting the 
initial assigned disability ratings for right and left knee 
disorders. Where a claim for service connection has been 
substantiated and an initial rating and effective date assigned, 
the filing of a Notice of Disagreement (NOD) with the RO's 
decision as to the assigned disability rating does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. In this case, because 
the claims for service connection for right and left knee 
disorder have been substantiated, no further notice addressing 
the downstream disability rating requirement is necessary. In 
addition, the RO has provided the May 2007 Supplemental Statement 
of the Case (SSOC) and later SSOCs that directly addressed the 
evidentiary requirements to substantiate the initial rating 
decision         on appeal. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining records of VA and private 
outpatient treatment. The Veteran         has undergone several 
VA medical examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully descriptive 
medical examinations are required with emphasis on the limitation 
of activity imposed by the disabling condition). In support of 
his claims, the Veteran has provided several personal statements. 
He requested the opportunity to appear at a hearing, but then 
withdrew this request. There is no indication of any further 
available evidence or information which has not already been 
obtained. The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). Under 
these circumstances, no further action is necessary to assist the 
Veteran.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.           § 
4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27 (2010). Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability. 38 
C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially assigned 
for the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson, 12 Vet. App. at 
125-26, the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings.

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors        are 
not already contemplated in the governing rating criteria. Id. 
See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In this case, the RO has evaluated both right and left knee 
disorders as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for other impairment of the knee. While the 
specific diagnostic code listed was "5010-5260" (for traumatic 
arthritis rated based on limitation of motion), the rationale 
stated for that decision clearly was based upon application of 
Diagnostic Code 5257. 

Under Diagnostic Code 5257, "other" knee impairment is 
evaluated based upon recurrent subluxation and/or lateral 
instability. This diagnostic code provides that a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating           is warranted for moderate disability, 
and a maximum 30 percent evaluation is warranted for severe 
disability.

There are other available diagnostic codes which potentially 
apply.                           Under Diagnostic Code 5003, 
degenerative arthritis will be rated on the basis of limitation 
of motion of the specific joint or joints involved. When however, 
limitation of motion at the joint(s) involved is noncompensable, 
a 10 percent rating is warranted for each major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where there is 
no limitation of motion but x-ray evidence of involvement of two 
or more major joints or minor joint groups,          a 10 percent 
rating is assigned. A 20 percent rating is assigned where the 
above is present but with occasional incapacitating 
exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 
pertains to limitation of leg flexion, and provides for a 
noncompensable rating when flexion is limited to             60 
degrees. A 10 percent rating requires flexion limited to 45 
degrees; a 20 percent rating requires flexion limited to 30 
degrees; and the highest available 30 percent rating requires 
flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the 
knee will be assigned a noncompensable rating when extension is 
limited to 5 degrees.               A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to          30 degrees; and a maximum 
50 percent rating is assigned when extension is limited to 45 
degrees.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined 
that separate disability ratings may be assigned for limitation 
of knee flexion and of knee extension without violation of the 
rule against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 
(2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of the 
knee, under Diagnostic Codes 5003 and 5257, respectively. See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In 
order for a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 does not have to be 
compensable, but must meet the criteria for a zero-percent 
rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 
(1998). 



Evidence of Record

The report of a March 2006 VA Compensation and Pension 
examination for general evaluation includes findings regarding a 
bilateral knee condition. The Veteran described the onset of 
degenerative joint disease of both knees gradually over time, 
with symptoms including pain, and grinding sensation when 
climbing inclines or stairs. The pain was aching, sharp and 
sticking in nature, and estimated at level         5 out of 10. 
The Veteran was not receiving any treatment for his condition.              
He had not had any prosthetic implants of the joint. The 
condition did not result in any time lost from work. On physical 
examination, both right and left knee joints showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement. There was bilateral crepitus. 
Range of motion for both knees was measured at flexion to 140 
degrees and extension to 0 degrees.  The joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use. The anterior 
and posterior cruciate ligaments stability test of the knees was 
within normal limits, as was the medial and lateral collateral 
ligaments stability test, and medial and lateral meniscus 
stability test. Right and left knee x-ray findings were within 
normal limits. On these findings, the diagnosis rendered was 
bilateral patellofemoral syndrome.

An October 2006 x-ray completed at a private facility 
demonstrates mild degenerative changes of both knees, with a 
possible loose body on the left side.

The Veteran underwent VA examination specifically of the knees in 
April 2007.  He described having had weakness, stiffness, 
swelling, giving way, lack of endurance and locking of both 
knees. The pain was estimated at 10 out of 10, and was elicited 
with physical activity. The Veteran stated he was not fully 
functional because of knee pain, but there was no incapacitation. 
Treatment included anti-inflammatories and physical therapy. 
Functional impairment included inability to do any running, 
walking or standing for long periods of time without severe pain. 
Objectively, both knees had weakness, redness, and guarding of 
movement. There were joint effusions, and crepitus over the right 
knee only. There was no ankylosis. Range of motion was flexion to 
100 degrees, extension to 0 degrees. After repetitive use, there 
was pain and weakness. There was also fatigue, lack of endurance, 
and incoordination. The examination report states that 
"additional degree of limitations on both knees [due to these 
factors] is 40 degrees" (presumably, meaning absent the 40 
degrees from the normal knee flexion to 140 degrees). Meanwhile, 
medial and lateral collateral stability, anterior and posterior 
cruciate stability, and medial and lateral meniscus tests were 
negative. X-rays showed mild degenerative joint disease of the 
right and left knee and patella, and otherwise a negative study. 
The diagnosis provided was of degenerative arthritis bilateral 
knees, and patellofemoral syndrome bilateral knees. The VA 
examiner further commented that the Veteran's usual occupation 
was being retired. His activity was normal except that he could 
not do any running or long distance walking, and he had 
difficulty climbing stairs and with recreational activities such 
as bowling. 

Records of VA outpatient treatment show that on general 
consultation in July 2007 the Veteran reported that an MRI was 
done in a non-VA setting and he had been diagnosed with medial 
meniscus tear right knee, for which he was scheduled to undergo 
arthroscopic surgery the following  month. An August 2007 VA 
medical record makes reference again to the Veteran undergoing 
arthroscopic repair of a meniscal tear that month at a designated 
private medical facility.

Another VA Compensation and Pension examination of the knees was 
completed July 2009. The Veteran reported pain in both knees 
which occurred constantly and was localized, at a level of 5 out 
of 10. He described symptoms of weakness, stiffness, swelling, 
giving way, lack of endurance and locking. He did not have heat, 
redness, fatigability or dislocation. He was not receiving any 
treatment for this condition. According to the Veteran, the right 
knee underwent arthroscopic surgery in October 2008 due to a torn 
medial meniscus. On physical exam, in the right knee there was 
effusion, weakness and tenderness. On the left there was weakness 
and tenderness. Both knees showed no signs of edema, redness, 
heat, guarding of movement, or subluxation. Both knees also had 
locking pain, crepitus and grinding and popping. There was no 
genu recurvatum. Range of motion findings were on the right side 
0 to 100, with pain at 95 degrees; and on the left side 0 to 105, 
with pain at 100 degrees. There was further present after 
repetitive use pain, fatigue, weakness, and lack of endurance, 
though no additional limitation in degrees of motion lost. The 
anterior and posterior cruciate ligaments stability test of the 
knees was normal, as was the medial and lateral collateral 
ligaments stability test.              The medial and lateral 
meniscus stability test was abnormal with moderate degree of 
severity. The diagnosis provided was of degenerative joint 
disease with patellofemoral syndrome right and left knees. 

In May 2010, the Board remanded this case to attempt to obtain 
the records of the right knee arthroscopic surgical procedure 
which the Veteran alluded to in his course of VA outpatient 
treatment. On remand, a request was sent to the Veteran for his 
authorization and consent to obtain such medical records, 
however, he did not respond, and the case has since been returned 
to the Board for further disposition. 

Analysis

The Board has considered these findings in light of the 
applicable rating criteria, and finds that an initial evaluation 
higher than 10 percent each for right and left knee disorders 
cannot be assigned. The competent evidence at hand has been 
reviewed initially as it pertains to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for other impairment of the knee, the 
diagnostic code under which the RO specifically rated a bilateral 
knee condition. This diagnostic code takes into account,                  
in particular, evidence of knee recurrent subluxation and lateral 
instability.           Under this standard, it does not appear 
that a compensable rating can be supported up until the most 
recent July 2009 VA examination, given the Veteran's new 
complaint of joint locking and instability and the one objective 
finding of ligament test abnormality. As of the July 2009 
examination, a 10 percent rating for "mild" impairment was 
clearly warranted. Prior to this date, there was no indication of 
compensable subluxation, lateral instability or related 
impairment of the knee. The Board is in no way calling into 
question the existing 10 percent rating, as the focus of the 
present inquiry is entirely upon whether an increase in rating is 
warranted.                The assignment of a 10 percent rating 
since the June 1, 2006 effective date of service connection is a 
settled matter. However, as it pertains to the claim for 
increase, no higher rating than 10 percent is warranted at any 
time under  Diagnostic Code 5257 during consideration of the 
claim for increase.

The analysis must turn to other potentially applicable sources of 
rating criteria           in this case. To warrant a compensable 
rating based on limitation of motion,         the Veteran would 
have to manifest limitation of leg flexion to 45 degrees, under 
Diagnostic Code 5260; or limitation of leg extension to 10 
degrees, under Diagnostic Code 5261. These objective requirements 
are not met. The record reflects that the most pronounced range 
of motion findings were on the July 2009 VA examination, where 
the Veteran retained motion of 0 to 95 degrees right knee, and 0 
to 100 degrees left knee, including where factoring in functional 
loss due to pain on use as required per the DeLuca holding. These 
measurements of joint mobility do not approximate the criteria 
for assignment of even a compensable disability rating. 

Meanwhile, pursuant to Diagnostic Code 5003, a 10 percent rating 
is assignable for degenerative arthritis where there is x-ray 
evidence of arthritis, in connection with noncompensable 
limitation of motion. In the present case, as of the April 2007 
VA examination the Veteran met the complete criteria for a 10 
percent evaluation under Diagnostic Code 5003, given that knee 
flexion was limited bilaterally to                  100 degrees, 
and x-rays showed mild degenerative joint disease. Once again,       
while there was no evidentiary basis for a compensable rating 
under Diagnostic Code 5003 for the period from June 1, 2006 to 
April 10, 2007 (the date of the exam), the Board is not 
adjudicating the propriety of the assigned 10 percent rating 
since June 1, 2006, only that of the merits of any increased 
rating. It warrants mention simply that Diagnostic Code 5003 with 
a maximum available rating of       10 percent (where involving 
the knee joint), cannot support a rating higher than         10 
percent at any time since service connection was granted. 

In addition, while in some circumstances two separate ratings 
under Diagnostic Codes 5003 and 5257 are permitted, that is not 
the case here. The Board acknowledges that after the July 2009 VA 
examination, the Veteran's right and left knee disabilities 
warranted a 10 percent evaluation under Diagnostic Code 5257. And 
as of the April 2007 VA examination he also met the criteria for 
a 10 percent evaluation under Diagnostic Code 5003. However, to 
assign separate 10 percent ratings under both diagnostic codes, 
the Veteran must have limitation of motion to at least a 0 
percent level under either Diagnostic Codes 5260 (for flexion 
limited to 60 degrees), or under 5261 (for extension limited to 5 
degrees). See VAOPGCPREC 9-98. Neither is shown to occur in this 
case. It follows that two separate ratings for knee instability, 
and noncompensable limitation of motion, cannot be assigned for 
either the right or left knee. 

Finally, the Board has considered the potential application of 
diagnostic codes premised upon damage to the knee cartilage. 
Under applicable rating criteria,        38 C.F.R. § 4.71a, 
Diagnostic Codes 5258 pertains to dislocation of the semilunar 
cartilage, and provides for a 20 percent disability rating. 
Diagnostic Code 5259 pertains to removal of the semilunar 
cartilage, and corresponds to a 10 percent rating. These 
alternative diagnostic codes provide the potential for a higher 
rating for service-connected disability, or even assignment of a 
separate additional rating for distinct symptomatology. See 38 
C.F.R. § 4.14 (under the rating schedule, separate ratings may be 
granted for distinct manifestations, provided not contravening 
the principle against evaluating the same disability under 
different diagnoses); Esteban v. Brown, 6 Vet. App. 259 (1994). 
Unfortunately, however, there is no means to determine from the 
current record the extent of compensable symptomatology involving 
damage to right knee cartilage. While the Veteran reports having 
undergone surgery for repair of a medial meniscal tear in the 
right knee, efforts to secure records of such procedure at a 
private facility have been unsuccessful even following the 
Board's prior remand action. Moreover,                  the 
Veteran is unquestionably competent to report by himself 
observable events, such as symptoms of knee locking, or 
instability, but to obtain an accurate depiction of the reasons 
for and results of right knee surgery, the actual medical records 
would necessarily have to be acquired. The discussion of why and 
exactly how that surgery was conducted is essentially a medical 
matter, and so the Board cannot rely on the Veteran's 
unsubstantiated opinion that there was removal of and/or damage 
to the cartilage of the right knee. As such, the diagnostic codes 
covering this area of disability are not useful in adjudicating 
this claim. 

In summary, an initial rating in excess of 10 percent is not 
warranted for either right or left knee disorders under 
provisions of the VA rating schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected right and left knee disabilities under evaluation have 
caused him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating. In this 
regard,            the Veteran is not working presently because 
he is retired. Given the substantial degree of retained 
functional capacity of the knees, and the fact that essentially 
no ongoing medical treatment is required, it would appear the 
Veteran retains the capacity for various forms of employment, to 
include an occupation in a more sedentary work environment. The 
Veteran's service-connected disorders also         have not 
necessitated frequent periods of hospitalization, or otherwise 
rendered impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased 
rating for right and left knee disorders. This determination 
takes into full account the potential availability of any 
"staged rating" based upon incremental increases in severity of 
service-connected disability during the pendency of the claims 
under review.         The preponderance of the evidence is 
against the claims, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     







ORDER

An initial evaluation higher than 10 percent for degenerative 
joint disease with patellofemoral syndrome, right knee, is 
denied. 

An initial evaluation higher than 10 percent for degenerative 
joint disease with patellofemoral syndrome, left knee, is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


